         Case 1:11-cr-00241-PGG Document 45 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

             - against -
                                                                     ORDER
JUAN GALVAN,
                                                                 11 Cr. 241 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                Defendant’s violation of supervised release hearing scheduled for March 24, 2021

is adjourned to April 6, 2021 at 12:00 p.m. With Defendant’s consent, the hearing will proceed

by telephone.

                The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone hearing by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Two

days before the hearing, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       March 19, 2021
                                                      SO ORDERED.


                                                      _________________________________
                                                      Paul G. Gardephe
                                                      United States District Judge
Case 1:11-cr-00241-PGG Document 45 Filed 03/19/21 Page 2 of 2




                              2
